DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action for application number 16/477,883, Reading Book Stand, filed on July 13, 2019.
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1, 7, 8 and 12 considered unpatentable for the reasons indicated below: 
Claims 1, 7, 8, and 12 included rejections under 35 U.S.C. 112(b) and thus are unpatentable.
Claims 1, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fore edge of a book, the book together with the support, a middle part of the back spine of the book, a middle part of the fore edge of the pages, a margin nipped to be straight, a printing center, the triangular or trapezoidal structure with the book spine of the book, and the entire center of gravity location must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation of the phrase "the margin that is above the printing center at the fore edge and clamped by the clamp forms a relatively stable triangular or trapezoidal structure with the book spine," in lines 17-19, is indefinite.  The claim also reads "the margin is nipped to be straight as possible and is above a printing 
Further in regards to claim 1, in lines 19-20, the phrase "the reading angle is adjustable or fixedly unadjustable" in combination with line 30 of the claim, "the reading angle is arbitrarily adjustable" is indefinite.  Since the amended language of line 30 requires "the reading angle is arbitrarily adjustable", it is indefinite as to how the reading angle can also be "fixedly adjustable".  In lines 22-23 of the claim, the phrase "the entire center of gravity of the book and reading book stand" is indefinite as well.  Paragraph [0005] of the original specification explicitly reads, "reading a book with the reading book stand is a process in which pages are turned continuously and the gravity of the book continuously changes".  Since applicant's own admission is that, the gravity of the book continuously changes, the limits of "the entire center of gravity" are unknown and this phrase, in combination with the claim as a whole, including determining the "sufficient length" of the second part, renders the claim indefinite.  Since even a single book, by admission, has a constantly changing center of gravity one cannot determine with reasonable certainty, give the multitude of sizes of books (e.g., applicant admits a 
Applicant is advised to aware be aware that the some or all of the same indefinite issues applies to claims 7 and 8, respectively and thus should be reviewed for corrections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            February 9, 2022